                                             Case 3:20-cv-04688-RS Document 85 Filed 02/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANIBAL RODRIGUEZ, et al.,                       Case No. 20-cv-04688-RS (AGT)
                                                         Plaintiffs,
                                   8
                                                                                            ORDER RE: DISCOVERY DISPUTES
                                                  v.
                                   9
                                                                                            Dkt. Nos. 74, 75
                                  10        GOOGLE LLC,
                                                         Defendant.
                                  11

                                  12            Plaintiffs have moved to compel Google to produce documents responsive to three
Northern District of California
 United States District Court




                                  13   requests for production. The requests are considered below.

                                  14                                                     ***
                                                       RFP No. 1: All Documents Google has provided to any Regulator
                                  15                   since January 1, 2014, concerning Firebase and its collection,
                                                       interception, tracking, or use of user data, including through or with
                                  16                   Google Analytics.
                                  17            The Court agrees with Google that the scope of RFP No. 1 is not proportional to the needs

                                  18   of the case. Google estimates that during the targeted seven-year period, it has been subject to

                                  19   approximately one hundred regulatory investigations, taking place around the world. That’s a

                                  20   significant number of investigations Google would need to review to respond to RFP No. 1. Plus,

                                  21   it seems probable that Google would be looking for a needle in a haystack, for the company notes

                                  22   that no regulatory investigation during the targeted period has focused specifically on Firebase and

                                  23   user data. Given the large number of documents Google would need to review, and the

                                  24   comparatively small number of relevant documents likely to be found, the Court finds that the

                                  25   burdens of RFP No. 1 outweigh the benefits. Google need not produce documents responsive to

                                  26   this request.

                                  27   \\

                                  28   \\
                                           Case 3:20-cv-04688-RS Document 85 Filed 02/08/21 Page 2 of 3




                                   1                  RFP No. 2: All written requests Google has received from any
                                                      Regulator since January 1, 2014, concerning Google’s privacy
                                   2                  practices or Firebase.
                                   3          Having read the complaint, the Court agrees with Google that “[t]his is a case about a

                                   4   particular Google practice, not any Google privacy practice.” Letter Brief, ECF No. 74 at 5.

                                   5   RFP No. 2 is not tailored to the particular privacy practice at issue; the request uses the disjunctive

                                   6   word “or,” seeking documents “concerning Google’s privacy practices or Firebase.” (emphasis

                                   7   added). The request is overbroad, and Google doesn’t need to produce documents responsive to it.

                                   8                  RFP No. 3: Unredacted copies of the filings (including exhibits and
                                                      attachments) and all discovery from Arizona v. Google LLC, No. CV
                                   9                  2020-006219 (Ariz. Superior Ct. 2020).
                                  10          The Court agrees with Google that RFP No. 3 is also overbroad. The Arizona action and

                                  11   plaintiffs’ case have some overlap. They both concern Google’s privacy practices. But Google

                                  12   represents (and plaintiffs do not dispute) that many of the Google settings and features at issue in
Northern District of California
 United States District Court




                                  13   the Arizona case are not at issue here. That means that if Google was required to provide plaintiffs

                                  14   with copies of all discovery from the Arizona action, as requested, Google’s production would

                                  15   include documents irrelevant to plaintiffs’ case. Plaintiffs don’t have a right to those irrelevant

                                  16   documents. See Fed. R. Civ. P. 26(b)(1) (limiting the scope of discovery to matters “relevant to any

                                  17   party’s claim or defense”).

                                  18          Google does admit that its Web & App Activity feature is at issue in both cases and that it

                                  19   has produced WAA-related documents in the Arizona case. Google contends that those documents

                                  20   are not relevant here, however, because “[t]he allegations about WAA in the Arizona case relate to

                                  21   what is stored in WAA when the setting is on, while the allegations in this case are about the data

                                  22   third-party apps collect and send to Google for analysis when WAA is off.” Letter Brief, ECF No.

                                  23   75 at 4–5. The Court doesn’t find this distinction particularly persuasive and agrees with plaintiffs

                                  24   that “documents describing what happens when WAA is turned on may bear on what happens (or

                                  25   does not happen) when WAA is turned off.” Id. at 3. Because WAA is at issue in both cases, the

                                  26   Court orders Google to produce unredacted copies of discovery from the Arizona action relating to

                                  27

                                  28
                                                                                          2
                                           Case 3:20-cv-04688-RS Document 85 Filed 02/08/21 Page 3 of 3




                                   1   WAA.1

                                   2           IT IS SO ORDERED.

                                   3   Dated: February 8, 2021

                                   4

                                   5
                                                                                                  ALEX G. TSE
                                   6                                                              United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   1
                                         Narrowed in this way, the production will not be “a carte blanche production of all documents”
                                  28   that were produced in the Arizona case. Chen v. Ampco Sys. Parking, No. 08-CV-0422-BEN
                                       (JMA), 2009 WL 2496729, at *2 (S.D. Cal. Aug. 14, 2009).
                                                                                        3
